[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                      FILED
                                                           U.S. COURT OF APPEALS
                             No. 10-12875                    ELEVENTH CIRCUIT
                         Non-Argument Calendar                FEBRUARY 28, 2011
                       ________________________                   JOHN LEY
                                                                   CLERK
                   D.C. Docket No. 1:10-cv-00812-TWT

CORNELIUS HENRY,
KARIS MUNROE-COOPER,

                                            lllllllllllllllllllllPlaintiffs-Appellants,

                                  versus

GUARANTEED RATES, INC.,
AURORA LOAN SERVICES, LLC,
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
MCCURDY & CANDLER, LLC,

                                           lllllllllllllllllllllDefendants-Appellees.


                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                           (February 28, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.
PER CURIAM:

      Karis Munroe-Cooper appeals pro se the dismissal of her amended

complaint. Munroe-Cooper sought, for herself and Henry Cornelius, to enjoin or

set aside the foreclosure of property on the grounds that Guaranteed Rates, Inc.,

Aurora Loan Services, LLC, Mortgage Electronic Registration Services, Inc., and

McCurdy & Candler, LLC, violated the National Bank Act, the Truth-in-Lending

Act, the Uniform Commercial Code, and the Real Estate Settlement Procedures

Act. We affirm.

      Munroe-Cooper lacked standing to complain about any alleged misconduct

regarding a loan to which she was not a party. To establish standing, a plaintiff

must satisfy three requirements: an injury in fact, causation, and redressability.

Baloco v. Drummond Co., No. 09-16216, slip op. at 7 (11th Cir. Feb. 3, 2011).

Henry purchased property in Ellenwood, Georgia, that Munroe-Cooper allegedly

acquired later by quit claim deed. Munroe-Cooper complained about the

execution, terms, and resale of a mortgage and the foreclosure of that mortgage,

but Henry obtained the mortgage. Because Munroe-Cooper was not a party to the

loan, she was not injured by any alleged misconduct of the defendants with respect

to that loan.

      Munroe-Cooper also cannot complain about any alleged harm to Henry.

                                          2
CAMP Legal Def. Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1270 (11th Cir.

2006). Munroe-Cooper lacks any authority to represent Henry. In the federal

courts, “parties may plead and conduct their own cases personally or by counsel,”

28 U.S.C. § 1654, but cannot “represent[] . . . the interests of others,” Timson v.

Sampson, 518 F.3d 870, 873 (11th Cir. 2008).

      Even when read liberally, the remainder of Munroe-Cooper’s amended

complaint is incomprehensible and fails to state a claim for relief. See Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955, 1964–65 (2007). Munroe-Cooper complains that the

defendants violated “banking laws,” “regulation Z,” and “truth in lending laws,”

but Munroe-Cooper fails to explain what provision of those laws the defendants

violated or how the alleged misconduct entitles her to obtain injunctive relief or

recover monetary damages. Munroe-Cooper complains about a breach of contract,

but Munroe-Cooper fails to identify what agreement was breached. Munroe-

Cooper also complains about fraud, but Munroe-Cooper fails to identify any

specific misrepresentations, who made them, or how she was misled. Ziemba v.

Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001).

      The dismissal of Munroe-Cooper’s amended complaint is AFFIRMED.




                                          3